DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer-controlled valve array to meter fluids comprising: an intake manifold defining a fluid-inlet chamber further comprising an inlet manifold that defines a first internal inlet chamber for one fluid and a second internal inlet chamber for a second fluid, as claimed in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In line 2 of claim 2, please amend “one array computer-controlled valve array” to instead recite –one computer-controlled valve array--.
In lines 1 and 2 of claim 3, please amend “wherein the valves comprise small electronic solenoids biased shut by small, spring-loaded needle” to instead recite           --wherein the valves comprise a small electronic solenoid biased shut by a small spring-loaded needle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, too numerous to mention specifically.  The following noted informalities are merely exemplary thereof.  The Examiner recommends a thorough review through each and every claim limitation to address any grammatical and idiomatic error.
	Regarding claim 1, the limitation of “the outlet ports adapted to receive and fluid communicate with the output circuit” is indefinite.  First, “the output circuit” lacks antecedent basis.  Second, there is clearly a grammatical error that renders the claim indefinite.  It is not clear how the outlet ports fluid communicate with the output circuit.  Applicant may be intending to claim that the outlet ports fluidically communicate or communicate fluid with the output circuit, but is not clear.  Please amend the claim accordingly.
Claim 1 recites the limitation "outlet manifold" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims, 8-10, the recitation of “the manifold” is indefinite because it is not clear if the Applicant is intending to refer to the intake manifold or the outlet manifold, both of which are introduced in claim 1.  Please amend the claims accordingly.
	Regarding claim 11, the recitation of “the computer-controlled valve array to meter fluids of claim 1 further comprising an inlet manifold that defines a first internal inlet chamber for one fluid and a second internal inlet chamber for a second fluid” is indefinite.  Claim 1 introduces an intake manifold.  It is not clear if the Applicant is intending to claim both an intake manifold and an inlet manifold as separate parts of the system or only one.  Please amend the claim accordingly.
	Claim 13 recites the limitation "the first and second fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14-16 are indefinite in view of MPEP 2173.05(p) which states that:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 5,329,965).
Regarding claim 1, Gordon discloses a computer-controlled valve array (Fig. 1) to meter fluids comprising: an intake manifold (see Exhibit A) defining a fluid-inlet chamber (the chamber within the manifold); a fluid inlet (the inlet at 20) in fluid communication with the fluid-inlet chamber of the intake manifold, the fluid inlet adapted to receive a high-pressure source of fluid (Col. 2, lines 62-66); a plurality of valves (24, 26, 28, 30) having an inlet and an outlet, at least one valve inlet in fluid communication with the fluid-inlet chamber (Fig. 1), the valves being electronically controlled to allow fluid through in response to a trigger (electrically actuated as mentioned in Col. 2, lines 46-61); an outtake manifold (see Exhibit A) in fluid communication with the valve outlets, and outlet ports (the outlet port from each of the valves 24, 26, 28, 30) in fluid communication with the outtake chamber of the outlet manifold, the outlet ports adapted to receive and fluid communicate with the output circuit.







Exhibit A

    PNG
    media_image1.png
    632
    994
    media_image1.png
    Greyscale

	Regarding claim 2, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further comprising a three valve (24, 26 and 28), three flow (the flow path through each valve listed), one array computer-controlled valve array (Fig. 1).
	Regarding claim 7, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further comprising control schemes selected from the group consisting of pintle commutation; pulse width modulation; orifice size; inlet pressure; and combinations thereof. (see how each fluid line includes constrictions 42, 44, 46, 48 defining the orifice size to control fluid flow; Fig. 1; Col. 2, line 67 through Col. 3, line 30)
	Regarding claim 8, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further wherein the manifold further comprises fittings (the fitting at the end of 20 to connect to 36 and to 38) to receive a passive pressure snubber.
	Regarding claim 9, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further wherein the manifold further comprises fittings (the fitting at the end of 20 to connect to 36 and to 38) to receive a gas sensor.
	Regarding claim 10, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further wherein the manifold further comprises fittings (the fitting at the end of 20 to connect to 36 and to 38) to receive a pressure sensor port.
	Regarding claim 11, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further comprising an inlet manifold that defines a first internal inlet chamber for one fluid and a second internal inlet chamber for a second fluid. (as best understood, Fig. 1)
	Regarding claim 12, Gordon further discloses the computer-controlled valve array to meter fluids of claim 11 further wherein the first internal inlet chamber is in fluid communication with a source of high pressure first fluid and the second-fluid inlet chamber is in fluid communication with a source of high pressure second fluid. (Fig. 1)
	Regarding claim 13, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further wherein the outtake manifold defines an internal receiving chamber wherein the first and second fluid mix. (Fig. 1)
	Regarding claim 14, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further comprising varying the number of open valves from each chamber, the individual flow rates of the valves, and how long the valves are open to vary the flow rate, volume, gas fraction, and pressure delivered. (the system of Gordon is capable of meeting this limitation as discussed in Col. 3 line 11 through Col. 6 line 19)
	Regarding claim 15, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 further comprising modulating the computer-controlled valve array by a computer-controlled, wave-shaping process that determines possible valve states (on/off) in a lookup table in real-time. (the system of Gordon is capable of meeting this limitation as discussed in Col. 3 line 11 through Col. 6 line 19)
	Regarding claim 16, Gordon further discloses the computer-controlled valve array to meter fluids of claim 15 further wherein the wave-shapes are selected from a group consisting of sine, triangle, square wave, and combinations thereof. (the system of Gordon is capable of meeting this limitation as discussed in Col. 3 line 11 through Col. 6 line 19)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Omekanda et al. (US 2017/0179865, hereafter “Omekanda”).
Regarding claim 3, Gordon further discloses the computer-controlled valve array to meter fluids of claim 1 but fails to disclose the valves comprise small electronic solenoids biased shut by small, spring-loaded needle.
Omekanda teaches a valve (10) that comprises small electronic solenoids (para. [0019]) biased shut by small, spring-loaded needle (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valves of Gordon to be a solenoid actuated needle valve as taught by Omekanda since this is combining prior art elements (solenoid actuated needle valves) according to known methods to yield predictable results (providing electric valves to open and close fluid flow paths).  The motivation for doing so is to provide a simple and efficient valve construction that is known and desired in the valve art.
Regarding claim 4, Gordon in view of Omekanda further discloses the computer-controlled valve array to meter fluids of claim 3 further wherein the valves comprise pintle valves. (as taught by Omekanda; para. [0022])
Regarding claim 5, Gordon in view of Omekanda further discloses the computer-controlled valve array to meter fluids of claim 3 further wherein the pintle valves are selected from a group consisting of a compact pintle valve, a standard pintle valve, a long pintle valve, and combinations thereof. (as taught by Omekanda, the pintle valve is a standard pintle valve)
Regarding claim 6, Gordon in view of Omekanda further discloses the computer-controlled valve array to meter fluids of claim 4 further comprising coil windings which, when energized, create an armature electromagnetic field that pulls the pintle needle up away from a valve seat. (as taught by Omekanda; para. [0023])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter (US 5,875,817) teaches a digital gas metering system using tri-stable and bi-stable solenoids.
Maggio (US 4,438,731) teaches a flow control system.
Cram et al. (US 4,030,523) teaches a digital flow control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753